    Case 1:17-cv-12473-NMG Document 125 Filed 03/20/19 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



COMPLAINT OF WOODS HOLE,                                 CIVIL ACTION
MARTHA’S VINEYARD AND                                    NO.: 17-12473-NMG
NANTUCKET STEAMSHIP
AUTHORITY FOR EXONERATION
FROM AND/OR LIMITATION OF                                IN ADMIRALTY
LIABILITY, CIVIL AND
MARITIME


    PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION FOR PROTECTIVE
    ORDER FOR DESTRUCTION AND/OR RETURN OF CERTAIN CONFIDENTIAL
    MATERIALS PRODUCED IN THE HMS CONSULTING SUBPOENA RESPONSE

            Now comes the plaintiff, Woods Hole, Martha’s Vineyard and Nantucket

    Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned civil

    action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

    submits its Memorandum in Support of Motion for Protective Order for Destruction and/or

    Return of Certain Confidential Materials Produced in the HMS Consulting Subpoena

    Response.

                                            INTRODUCTION

           In this motion, Plaintiff seeks a Protective Order requiring the destruction and/or

    return of certain confidential interview notes of Steamship Authority employees and other

    stakeholders on the grounds that they are protected by the self-critical analysis privilege, the

    fair reporting privilege and because they contain information from private and confidential

    interviews.1 Because the foregoing protections apply, the Court should properly allow this




1
 This is only a portion of the HMS Consulting subpoena response. The remainder of the materials will be
subject to the Final Confidentiality Order once adopted by the Court following the briefing schedule.
Case 1:17-cv-12473-NMG Document 125 Filed 03/20/19 Page 2 of 9
                                              2


motion and require the destruction of these materials (and certification thereof) by counsel

for all Claimants pursuant to Fed.R.Civ.P. 26(b)(5)(B).

                                     BACKGROUND

       The Steamship Authority is a quasi-public entity that provides passenger ferry

service between Cape Cod and the islands of Nantucket and Martha’s Vineyard. It has

eleven vessels and services approximately three million [3,000,000] passengers a year.

       In the spring of 2018, the Steamship Authority experienced three blackouts, a

grounding and a number of critical IT system outages. This resulted in trip delays and

cancellations together with perceived negative public relations. In response to these

problems unrelated to this case, the Steamship Authority commissioned the consulting

firms HMS Consulting, Glosten and Rigor Analytics to perform a comprehensive review of

Steamship Authority operations, with a focus on fleet maintenance, vessel operations,

management structure, public communications and IT systems. This comprehensive review

culminated into a report published on December 13, 2018 (hereinafter the “Comprehensive

Review”). The Comprehensive Review addresses these 2018 problems and suggests

wholistic solutions to a myriad of Steamship Authority management practices. The

Comprehensive Review is in the public domain and has received some media attention.

See Comprehensive Review attached hereto as Exhibit 1.

       While conducting the Comprehensive Review, HMS Consulting conducted a

number of confidential interviews of Steamship Authority personnel, board members,

officers and other persons. All interviewees were advised that their interviews will be

confidential and that the substance of these interviews will not be revealed to any persons,

including other Steamship Authority personnel. Exhibit 2, HMS Presentation at p. 4.
Case 1:17-cv-12473-NMG Document 125 Filed 03/20/19 Page 3 of 9
                                                3


Steamship Authority employees were further advised that their comments in the interviews

will not be subject to any claims of retaliation:

               If any consultants asks to talk with you, please feel free to
               do so. Robert Sylvia of Teamsters Union Local 59 will be
               accompanying them, so you can ask him for his advice and
               support at any time. In addition, you will be able to talk
               with the consultants without any supervisors or
               management staff members present. We also want to
               assure you that you can say anything you want to the
               consultants without fear of retaliation. Further we have
               been assured by HMS that, in their report, no names will be
               used and no individual will be directly quoted.

Exhibit 3, SSA Memorandum dated July 22, 2018 (underscoring our emphasis).

        Counsel for the claimants Marisa and Michael Green has subpoenaed and obtained

the records of HMS Consulting that were generated in the course of preparing the

Comprehensive Review. HMS Consulting was under instructions from the Steamship

Authority to provide these documents to the undersigned counsel for review prior to their

distribution to claimants’ counsel. HMS Consulting did not abide by this request and the

undersigned counsel did not have the opportunity to review the documents until they were

provided to Greens’ counsel (and thence to all other Claimants’ counsel) on January 24,

2019.

        The HMS Consulting subpoena response is presently subject to an interim

emergency Protective Order from the Court while the parties file any potential objections to

a proposed Confidentiality Order submitted by Plaintiff on March 8, 2019. The

Confidentiality Order, once approved, will govern assertions of claims of confidentiality

with respect to all documents produced in the above captioned action, including the HMS

Consulting subpoena response. The Proposed Confidentiality Order concerns certain

confidential documents and how they can be utilized in this Civil Action.
Case 1:17-cv-12473-NMG Document 125 Filed 03/20/19 Page 4 of 9
                                                        4


           The HMS Consulting subpoena response includes notes from its confidential

interviews that reveal the substance of individual comments linked to their names and

positions at the Steamship Authority. These interview notes are all contained within a

digital file named “Recon Stakeholder Discussions.”2 Because Steamship Authority

employees were assured that their individual comments made during their interviews will

remain confidential, Plaintiff respectfully moves for a Protective Order requiring the

destruction and/or return of these materials together with a certification from counsel for all

parties that they have properly done so.

                                                ARGUMENT

           Rule 26(b)(1) of the Federal Rules of Civil Procedure provides that:

                    [p]arties may obtain discovery regarding any nonprivileged
                    matter that is relevant to any party’s claim or defense and
                    proportional to the needs of the case, considering the
                    importance of the issues at stake in the action, the amount
                    in controversy, the parties' relative access to relevant
                    information, the parties' resources, the importance of the
                    discovery in resolving the issues, and whether the burden or
                    expense of the proposed discovery outweighs its likely
                    benefit.


Fed.R.Civ.P. 26(b)(1) (underscoring our emphasis). Additionally, Fed.R.Civ.P. 26(c)(1)(D)

and (G) allows the Court discretion to issue a Protective Order “forbidding discovery into

certain matters” and “requiring that a trade secret or other confidential research,

development, or commercial information not be revealed or be revealed only in a specified

way.”

           “Under Rule 26, the trial court is required to balance the burden of proposed

discovery against the likely benefit.” Gill v. Gulfstream Park Racing Ass'n., Inc., 399 F.3d



2
    These materials can be made available to the Court under seal upon request.
Case 1:17-cv-12473-NMG Document 125 Filed 03/20/19 Page 5 of 9
                                                5


391, 400 (1st Cir. 2005) (citing In re Sealed Case (Medical Records), 381 F.3d at 1214–17;

Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1547 (11th Cir.1985); Bruno &

Stillman, Inc. v. Globe Newspaper Co., 633 F.2d 583, 596–97, 599 (1st Cir.1980)).

       Rule 26(b)(5)(B) expressly provides that materials produced that are subject to

discovery protections and privileges may be ordered to be destroyed and/or returned.

       Here, the confidential interview notes should be destroyed and/or returned because

(A) they are protected by the self-critical analysis privilege, (B) the are protected by the fair

reporting privilege, and (C) they are otherwise confidential and should be protected from

disclosure.

       A. THE INTERVIEW NOTES ARE PROTECTED BY THE SELF
          CRITICAL ANALYSIS PRIVILEGE.

       The self-critical analysis privilege, also known as the self-evaluative privilege, “is

designed to protect the opinions and recommendations of corporate employees engaged in

the process of critical self-evaluation of the company’s policies for the purpose of

improving health and safety.” In re Block Island Fishing, Inc., 323 F.Supp.3d 158, 160-61

(D. Mass. 2018) (quoting Felder v. Wash. Metro. Area Transit Auth., 153 F.Supp.3d 221,

224–25 (D.D.C. 2015)). “The privilege seeks to encourage candid self-criticism,” and

“prevent[s] a ‘chilling’ effect on self-analysis and self-evaluation prepared for the purpose

of protecting the public by instituting practices assuring safer operations.” Id. If these types

of analyses were subject to disclosure, it would “almost inevitably ... result in some

cramping of the investigative process, simply because the incentives for any institution to

engage in self-evaluative investigation pale considerably with the knowledge that the

results may be used against it.” Id. Thus, the “reasoning behind this approach is that the

ultimate benefit to others from this critical analysis of the ... [accident] far outweighs any

benefits from disclosure.” Id.
Case 1:17-cv-12473-NMG Document 125 Filed 03/20/19 Page 6 of 9
                                               6


       Here, the interview notes fall squarely within the self-critical analysis privilege and

should be kept from discovery. In essence, Steamship Authority employees were instructed

to speak candidly to HMS Consultants in confidence for the specific purpose of critically

analyzing specific problems occurring within Steamship Authority operations during the

2018 season. Allowing dissemination of these interview notes will not only contravene the

advisement to Steamship Authority personnel that their statements were made in

confidence, it will by definition create a chilling effect and discourage institutions such as

the Steamship Authority from critically evaluating its processes. Accordingly, a Protective

Order should issue ordering the prompt destruction of these materials by Claimants’

counsel.

       B. THE INTERVIEW NOTES ARE PROTECTED BY THE FAIR
          REPORTING PRIVILEGE.

       The fair reporting privilege allows those who fairly and accurately report certain

types of official or governmental action to be immune from disclosing their sources of

information to the public. Bruno & Stillman, Inc. v. Globe Newspaper Co., 633 F.2d 583,

595-98 (1st Cir. 1980). The rationales behind the privilege are (1) reporters of such

information are the “eyes and ears of the public” and (2) reporting accurately on the

machinations of public agencies acts as a form of public supervision and “check” on public

institutions. Howell v. Enterprise Publishing Co., LLC, 455 Mass. 641, 655 (2010).

       Although the privilege is frequently concerned with newspaper reporting, courts

recognize affording this protection to any person who intends to use the fruits of the

research to disseminate information to the public. Cusumano v. Microsoft Corp., 162 F.3d

708, 714 (1st Cir. 1998) (extending fair reporting privilege to academic researchers and

precluding production of confidential interviews).
Case 1:17-cv-12473-NMG Document 125 Filed 03/20/19 Page 7 of 9
                                                7


         Here, HMS Consulting was commissioned to provide a thorough review of the

Steamship Authority, a quasi-public agency, concerning several incidents that occurred in

2018. The purpose of the Comprehensive Review was to generate a public report to

improve Steamship Authority operations. The Comprehensive Review was commissioned,

indeed, for the distinct purpose of providing such an objective account. Given that the

same policy rationales favor preclusion of HMS Consulting’s confidential interviews from

discovery as that as a newspaper, the fair reporting privilege should apply. Accordingly, a

Protective Order should issue requiring destruction of these confidential materials.

         C. THE INTERVIEW NOTES ARE OTHERWISE CONFIDENTIAL AND
            PRIVATE.

         Generally speaking, “personnel files contain perhaps the most private information

about an employee within the possession of an employer,” and information contained

within employee personnel files are routinely precluded from discovery unless the

requesting party can make a clear showing of relevance. Whittingham v. Amherst College,

164 F.R.D. 124, 127 (D. Mass. 1995). In this case, the information in the interview notes

are so private that they are not even permitted to be in the Steamship Authority personnel

files.

         Disclosure of the employee interviews, which were made in confidence, clearly

intrudes on the privacy of the interviewees and these materials should not be permitted to

be disclosed. This is more than just a theoretical concern and when balancing the equities,

the Court should properly require the notes’ destruction.

         While the privacy concern is severe, the probative value of the notes is virtually

nonexistent. The interviews concerned events occurring in 2018 that have nothing to do

with the above captioned lawsuit concerning a June 2017 event.
Case 1:17-cv-12473-NMG Document 125 Filed 03/20/19 Page 8 of 9
                                                  8


        The notes themselves have no value as evidence because they manifest inadmissible

hearsay. Questioning witnesses about the interview notes exposes the Steamship Authority

to claims from the interviewees that their privacy was breached. In other words, it would

be inappropriate to ask questions about the notes even from other Steamship Authority

personnel. The employees and other stakeholders were instructed to be candid and such

opinions should not be revealed to their co-workers.

        Although the Comprehensive Review was recent, plaintiffs’ attorneys have already

sought to admit such materials into evidence in personal injury cases involving unrelated

events. To date, this Court has properly precluded such evidence from trial as irrelevant,

unfairly prejudicial, as subsequent remedial measures and as inadmissible hearsay. See

Case No. 17-10432-DJC, Docket No. 121, Order Granting Motion in Limine to Preclude

Evidence of Comprehensive Review, attached hereto as Exhibit 4.

                                         CONCLUSION

        For the foregoing reasons, the HMS Consulting interview notes are protected by (1)

the self-critical analysis privilege, (2) the fair reporting privilege, (3) the fact that their

probative value (none) does not justify disclosure of these confidential materials.

Accordingly, the Court should properly grant the foregoing motion and issue a Protective

Order requiring the destruction and/or return of these materials, and certification from

counsel that they have done so.
Case 1:17-cv-12473-NMG Document 125 Filed 03/20/19 Page 9 of 9
                                                9


                                                        By its attorneys,

                                                        CLINTON & MUZYKA, P.C.

                                                        /s/ Olaf Aprans
                                                        ___________________________
                                                        Thomas J. Muzyka
                                                        BBO NO: 365540
                                                        Olaf Aprans
                                                        BBO NO: 670434
                                                        88 Black Falcon Avenue
                                                        Suite 200
                                                        Boston, MA 02210
                                                        (617) 723-9165
                                                        Fax#: (617) 720-3489
                                                        Email: oaprans@clinmuzyka.com




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on March 20, 2019


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
